department of the treasury internal_revenue_service washington d c cc dom fs p si tl-n-5808-98 uilc number release date date internal_revenue_service national_office field_service_advice memorandum for attn from associate chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend city w x y z year year dollar_figurex dollar_figurey dollar_figurez issue dollar_figure dollar_figure dollar_figure whether the service can adjust the eligible_basis in the taxpayer’s first open_year thereby requiring recapture of the accelerated amount of low-income_housing_credit pursuant to sec_42 in that year conclusion an adjustment to eligible_basis must be made in the year the eligible_basis is initially determined rather than in the first open_year accordingly the taxpayer is not required to recapture the accelerated amount of low-income_housing_credit on account of such adjustment facts w owned and operated low-income_housing apartment buildings in city from december of year through august of year w renovated the apartment buildings x a limited_partnership was formed on july of year by y and z for the purpose of purchasing the apartment buildings y a non-profit corporation was the general_partner and held a one percent interest in x z a corporation was the limited_partner and held the remaining percent interest in x effective august of year x agreed to buy the apartment buildings exclusive of the underlying land from w for dollar_figurex the rehabilitated buildings were placed_in_service by x in october of year x leased the apartments to y and y leased the apartments to low-income tenants on the partnership returns x reported the lease payments from y as income and deducted the interest_paid to w and real_property_taxes and depreciation with respect to the apartment buildings x also claimed dollar_figurey annually in low-income_housing credits law and analysis a low-income_housing_credit is allowed against the tax imposed for the taxable_year sec_38 b the amount of the low-income_housing_credit is equal to the applicable_percentage of the qualified_basis of each qualified low- income building sec_42 the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction of the eligible_basis sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building are treated as a separate new_building sec_42 the credit_period is the period of ten years beginning with the taxable_year in which the building is placed_in_service or at the election of the taxpayer the succeeding taxable_year sec_42 if as of the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building is less than the amount of such basis as of the close of the preceding_taxable_year then the taxpayer’s tax shall be increased by the credit recapture_amount sec_42 under the present facts the eligible_basis in the apartment buildings is the cost of the existing buildings and the cost of the rehabilitation as of the first taxable_year of the credit_period sec_42 e because x did not make an election the credit_period begins in year the revenue_agent is proposing a reduction of dollar_figurez in the amount of allowable rehabilitation costs the reduction in allowable rehabilitation costs will reduce the eligible_basis of the property which will reduce the qualified_basis the issue is in what year should the reduction be made the first taxable_year of the credit_period or the first open_year the resolution of this issue determines whether x is subject_to the recapture provision of sec_42 in general the correct_tax liability for a year not in issue whether or not an assessment for a deficiency for that year is barred by the statute_of_limitations can be computed when necessary to determine the correct_tax liability for a year that is in issue 61_tc_436 in addition facts in a later year can be used as part of the process of recomputing the tax_liability for an earlier barred year in order to arrive at the correct_tax liability for the open_year lone manor farms inc t c pincite see also 56_tc_910 the above principles should be utilized under the present facts to determine x’s correct_tax liability for an open_year the correct_tax liability for the previous years even though an assessment for such years may be barred by the statute_of_limitations must be computed a proposed_adjustment to the eligible_basis will affect the basis in year and all subsequent years once this proposed_adjustment to the basis has been made for all such years the eligible_basis in the open_year will not be less than the amount of the basis as of the close of the preceding_taxable_year accordingly no recapture will be required pursuant to sec_42 on account of the adjustment to the eligible_basis we express no opinion regarding the proposed_adjustment case development hazards and other considerations to adjust the eligible_basis in a year other than the first taxable_year of the credit_period and require a recapture under sec_42 the service would have to take inconsistent positions the service would agree with the taxpayer’s representation of the amount of eligible_basis in a closed_year while simultaneously arguing against the taxpayer’s representation of the amount of eligible_basis in an open_year this approach requires an inconsistent application of the law for the purpose of maximizing the taxpayer’s tax_liability it is also worthy of note that if the first taxable_year of the credit_period and all subsequent years were open the service would take the position that the eligible_basis should be adjusted from the first taxable_year of the credit_period forward no rationale has been provided for why this position should change solely because some years are closed assistant chief_counsel field service by harve m lewis chief passthroughs special industries branch field service division
